 

Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of the 14th day of March, 2018, by and between Blake L. Sartini
(the “Executive”), and Golden Entertainment, Inc., a Minnesota corporation,
including its subsidiaries and Affiliates (collectively, the “Company”).

RECITALS

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement made and entered into as of the 1st day of October, 2015,
as amended by the certain First Amendment thereto made and entered into as of
February 9, 2016 (together, the “Agreement”), pursuant to which Executive
currently is employed at will by the Company; and

WHEREAS, the Company and the Executive wish to enter into this Amendment to
modify certain terms of the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and the Executive set forth below, the
Company and the Executive agree as follows:

AGREEMENT

1.Amendment to Section 3.  Section 3 of the Agreement is hereby deleted in its
entirety and such Section is hereby replaced with the following new Section 3:

 

“3.Incentive Compensation.  The Executive shall participate in the Company's
incentive compensation program from time-to-time established and approved by the
Compensation Committee of the Company's Board of Directors, such participation
to be on the same terms and conditions as from time-to-time apply to executive
officers of the Company. The Executive’s target bonus under the Company’s annual
incentive compensation plan shall be one hundred twenty-five percent (125%) of
the Executive’s Base Salary or such amount as may from time-to-time be
determined by the Compensation Committee of the Company's Board of Directors in
its sole discretion.”  

2.Amendment to Section 7.  Section 7(c)(ii) of the Agreement is hereby deleted
in its entirety and such Section is hereby replaced with the following new
Section 7(c)(ii):

 

“(ii) Severance Payment.  The Executive shall be entitled to receive severance
benefits equal to (A) the sum of (1) his annual Base Salary (at the rate in
effect immediately preceding his termination of employment) plus (2) an amount
equal to the Executive’s target bonus for the year in which the Executive’s
termination occurs, multiplied by (B) the Severance Multiplier (as defined
below) in effect as of the date of the Executive’s termination of employment,
payable in a lump sum on the sixtieth (60th) day after the date of Executive’s
termination of employment.”

 

 

 

US-DOCS\99768038.1

--------------------------------------------------------------------------------

 

 

3.Amendment to Section 10.  Section 10 of the Agreement is hereby amended by
inserting the following sentence at the end of such Section:

“Executive acknowledges that the Company has provided him with the following
notice of immunity rights in compliance with the requirements of the Defend
Trade Secrets Act: (i) he shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (ii) he shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (iii) if he
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, he may disclose the Confidential Information to his attorney
and use the Confidential Information in the court proceeding, if he files any
document containing the Confidential Information under seal, and does not
disclose the Confidential Information, except pursuant to court order.”

4.Status of Agreement.  Except to the limited extent expressly amended hereby,
the Agreement and its terms and conditions remain in full force and effect and
unchanged by this Amendment.  Capitalized terms used herein but not defined
herein shall have the meanings ascribed such terms in the Agreement.

5.Counterparts and Facsimile Signatures.  This Amendment may be executed
simultaneously in one or more counterparts hereof, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Facsimile signatures are permitted and shall be binding for
purposes of this Amendment.  

[Signature Page Follows]

2

 

 

US-DOCS\99768038.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the due authorization of its Board, the Company has caused this
Amendment to be executed in its name and on its behalf, all as of the day and
year first written above.

 

GOLDEN ENTERTAINMENT, INC.:

 

EXECUTIVE:

 

 

 

By:

 

/s/ CHARLES H. PROTELL

 

By:

 

/s/ BLAKE L. SARTINI

Name:

 

Charles H. Protell

 

 

 

Blake L. Sartini

Its:

 

Executive Vice President, Chief Strategy Officer and Chief
Financial Officer

 

 

 

 

 

3

 

 

US-DOCS\99768038.1